UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 500 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. Brandes Institutional International Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.56% Brazil - 2.57% Banco do Brasil SA Brasil Telecom SA - ADR (a) Centrais Electricas Brasileiras SA - ADR Tele Norte Leste Participacoes SA - ADR Tim Participacoes SA - ADR Vivo Participacoes SA - ADR Finland - 1.65% Nokia OYJ France - 11.98% Alcatel-Lucent SA (a) Carrefour SA Credit Agricole SA France Telecom SA Natixis (a) Renault SA (a) Sanofi-Aventis SA Total SA Germany - 3.79% Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG Ireland - 0.74% CRH Plc Italy - 7.00% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares UniCredit SpA Unipol Gruppo Finanziario SpA Japan - 33.10% Astellas Pharma, Inc. Canon, Inc. Chuo Mitsui Trust Holdings, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Japan Tobacco, Inc. Mitsubishi UFJ Financial Group,Inc. Mizuho Financial Group, Inc. MS&AD Insurance Group Holdings NECCorp. Nippon Telegraph & Telephone Corp. Nissan Motor Co. Ltd. NKSJ Holdings, Inc. (a) Ono Pharmaceutical Co. Ltd. Rohm Co. Ltd. Seven & I Holdings Co. Ltd. SonyCorp. Sumitomo Mitsui Financial Group, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. TDKCorp. The 77 Bank Ltd. The Akita Bank Ltd. The San-In Godo Bank Ltd. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.69% Cemex SA de CV - ADR (a) Telefonos de Mexico SAB de CV - ADR Netherlands - 6.90% Aegon NV (a) Akzo Nobel NV Koninklijke Ahold NV SNS REAAL NV (a) STMicroelectronics NV Unilever NV Wolters Kluwer NV New Zealand - 0.29% Telecom Corp. of New Zealand Ltd. Portugal - 1.58% Portugal Telecom SGPS SA Singapore - 0.67% Flextronics International Ltd. (a) South Korea - 1.64% Korea Electric PowerCorp. - ADR (a) SK Telecom Co. Ltd. - ADR Spain - 1.16% Repsol YPF SA Telefonica SA Sweden - 1.44% Telefonaktiebolaget LM Ericsson Switzerland - 6.82% Swiss Reinsurance Co. Ltd. Swisscom AG Tyco Electronics Ltd. UBS AG (a) Wolseley (a) United Kingdom - 13.54% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc ITV Plc (a) J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Vodafone Group Plc Wm. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $830,151,957) PREFERRED STOCKS - 1.22% Brazil - 1.22% Brasil Telecom SA (a) Petroleo Brasileiro SA TOTAL PREFERRED STOCKS (Cost $10,247,064) Principal Amount Value SHORT TERM INVESTMENTS - 0.28% Repurchase Agreements - 0.28% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/2010), due 1/3/2011, 0.01%, [Collateralized by $2,120,000 United States Treasury Bill, 4/30/2015, 2.500% (Market Value $2,200,646)] (proceeds TOTAL SHORT TERM INVESTMENTS (Cost $2,154,081) Total Investments (Cost $842,553,102) - 99.06% Other Assets in Excess of Liabilities - 0.94% TOTAL NET ASSETS -100.00% ADR American Depository Receipt (a) Non-income producing security. Brandes Institutional International Equity Fund Schedule of Investments by Industry December 31, 2010 (Unaudited) Air Freight & Logistics 0.68% Automobiles 4.37% Capital Markets 1.67% Chemicals 0.75% Commercial Banks 8.95% Commercial Services & Supplies 1.09% Communications Equipment 4.00% Computers & Peripherals 0.78% Construction Materials 2.60% Diversified Financial Services 0.08% Diversified Telecommunication Services 15.71% Electric Utilities 2.29% Electronic Equipment, Instruments & Components 4.73% Food & Staples Retailing 8.06% Food Products 1.36% Household Durables 1.32% Insurance 7.49% Media 1.75% Multiline Retail 1.30% Office Electronics 1.91% Oil, Gas & Consumable Fuels 6.44% Pharmaceuticals 11.79% Semiconductors & Semiconductor Equipment 2.77% Specialty Retail 1.23% Tobacco 1.50% Trading Companies & Distributors 0.45% Wireless Telecommunication Services 2.49% COMMON STOCKS 97.56% PREFERRED STOCKS 1.22% SHORT TERM INVESTMENTS 0.28% TOTAL INVESTMENTS 99.06% Other Assets in Excess of Liabilities 0.94% TOTAL NET ASSETS 100.00% The accompanying notes are an integral part of these Schedules of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Brandes Separately Managed Account Reserve Trust Schedule of Investments December 31, 2010 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 1.16% Federal National Mortgage Association - 1.16% Fannie Mae Interest Only Strip 6.000%, 06/01/2036 TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $1,887,829) OTHER MORTGAGE RELATED SECURITIES - 12.66% Collateralized Mortgage Obligations - 0.06% Wells Fargo Mortgage Backed Securities Trust Series 2006-AR14, 6.022%, 10/25/2036 Near Prime Mortgage - 7.38% Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.871%, 10/25/2035 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-HYB1, 4.076%, 03/20/2036 First Horizon Alternative Mortgage Securities Series 2004-FA2, 6.000%, 01/25/2035 Indymac Index Mortgage Loan Trust Series 2007-AR7, 4.895%, 06/25/2037 Merrill Lynch Mortgage Investors, Inc. Series 2005-A9, 2.700%, 12/25/2035 Wells Fargo Alternative Loan Trust Series 2007-PA5, 6.000%, 11/25/2022 Sub-Prime Mortgages - 5.22% Argent Securities, Inc. Series 2004-W11, 1.461%, 11/25/2034 Countrywide Asset-Backed Certificates Series 2004-10, 1.311%, 12/25/2034 Series 2004-13, 1.111%, 04/25/2035 First Franklin Mortgage Loan Asset Backed Certificates Series 2004-FF8, 1.211%, 10/25/2034 JP Morgan Mortgage Acquisition Corp. Series 2006-NC1, 0.431%, 04/25/2036 Park Place Securities, Inc. Series 2004-WWF1, 3.661%, 12/25/2034 Structured Asset Investment Loan Trust Series A3, 0.641%, 07/25/2035 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $24,693,394) US GOVERNMENTS - 2.30% Sovereign - 2.30% United States Treasury Note 3.375%, 11/15/2019 TOTAL US GOVERNMENTS (Cost $3,556,694) Shares Value COMMON STOCKS - 2.55% Commercial Services & Supplies - 0.38% Quad/Graphics, Inc. (a) Quebecor World (a)(c) – Paper & Forest Products - 2.17% AbitibiBowater, Inc. (a) Abitibi-Consolidated (a)(c) – Tembec, Inc. (a) Semiconductors - 0.00% MagnaChip Semiconductor (a)(c) – TOTAL COMMON STOCKS (Cost $11,177,496) PREFERRED STOCKS - 0.83% Diversified Financial Services - 0.83% Ally Financial, Inc. (b) TOTAL PREFERRED STOCKS (Cost $0) Principal Amount Value ASSET BACKED SECURITIES - 3.79% Equipment - 2.39% Airplanes Pass Through Trust Series A-9, 0.783%, 03/15/2019 Lease Investment Flight Trust Series A-1, 0.622%, 07/15/2031 (c) Student Loan - 1.40% SLM Student Loan Trust Series 2004-B, 0.867%, 03/15/2024 TOTAL ASSET BACKED SECURITIES (Cost $7,035,455) CORPORATE BONDS - 75.79% Advertising - 2.72% The Interpublic Group of Companies, Inc. 6.250%, 11/15/2014 Automobile Parts & Equipment - 1.56% American Axle & Manufacturing, Inc. 5.250%, 02/11/2014 Banks & Thrifts - 10.53% Ally Financial, Inc. 6.875%, 09/15/2011 7.500%, 12/31/2013 6.750%, 12/01/2014 8.000%, 12/31/2018 JP Morgan Chase &Co. 7.900%, 04/30/2099 KeyCorp 6.500%, 05/14/2013 M&I Marshall & Ilsley Bank 5.000%, 01/17/2017 Regions Financial Corp. 5.750%, 06/15/2015 The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Building Materials - 9.55% CRH America Corp. 6.000%, 09/30/2016 Masco Corp. 6.125%, 10/03/2016 Mohawk Industries,Inc. 6.875%, 01/15/2016 Owens Corning 6.500%, 12/01/2016 USGCorp. 6.300%, 11/15/2016 Chemicals - 1.57% The Dow Chemical Co. 8.550%, 05/15/2019 Diversified Financial Services - 8.04% American International Group, Inc. 6.400%, 12/15/2020 Ford Motor Credit Co. LLC 7.000%, 10/01/2013 International Lease Finance Corp. 6.625%, 11/15/2013 SLM Corp. 5.000%, 10/01/2013 Electric Utilities - 10.89% Ameren Corp. 8.875%, 05/15/2014 EDP Finance BV 4.900%, 10/01/2019 (b) FirstEnergy Corp. 7.375%, 11/15/2031 Nisource Finance Corp. 5.250%, 09/15/2017 Oncor Electric DeliveryCo. LLC 7.000%, 09/01/2022 Energy - 2.48% Valero Energy Corp. 9.375%, 03/15/2019 Food, Beverage & Tobacco - 4.09% Chiquita Brands International,Inc. 7.500%, 11/01/2014 Tyson Foods, Inc. 7.850%, 04/01/2016 Healthcare Products - 1.11% Boston Scientific Corp. 6.000%, 01/15/2020 Healthcare Services - 2.83% Tenet Healthcare Corp. 7.375%, 02/01/2013 Homebuilders - 9.20% CentexCorp. 6.500%, 05/01/2016 LennarCorp. 5.600%, 05/31/2015 Pulte Group, Inc. 5.200%, 02/15/2015 Toll Brothers Finance Corp. 5.150%, 05/15/2015 Insurance - 3.11% CNA Financial Corp. 7.350%, 11/15/2019 5.875%, 08/15/2020 Marsh & McLennan Cos, Inc. 5.750%, 09/15/2015 Unum Group 7.625%, 03/01/2011 Media - 0.75% The McGraw Hill Cos,Inc. 5.900%, 11/15/2017 Oil & Gas - 3.83% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Transocean, Inc. 5.250%, 03/15/2013 Retail - 1.55% Marks & Spencer Plc 7.125%, 12/01/2037 (b) Technology, Equipment & Services - 1.41% Unisys Corp. 12.500%, 01/15/2016 Telecommunications - 0.57% Telecom Italia Capital SA 6.999%, 06/04/2018 TOTAL CORPORATE BONDS (Cost $110,806,355) Contracts Value WARRANTS - 0.00% Semiconductors - 0.00% MagnaChip Semiconductor Expiration Date: November 2014, Exercise Price: 1.97 (a)(c) $– TOTAL WARRANTS (Cost $863,486) $– Principal Amount Value SHORT TERM INVESTMENTS - 0.21% Repurchase Agreements - 0.21% State Street Bank and Trust Repurchase Agreement, (Dates 12/31/10), due 1/3/2011, 0.01%, [Collateralized by $325,000 United States Treasury Bill, 4/30/2015, 2.500% (Market Value $337,363)] (proceeds $328,105) TOTAL SHORT TERM INVESTMENTS (Cost $328,105) Total Investments (Cost $160,348,814) - 99.29% Other Assets in Excess of Liabilities - 0.71% TOTAL NET ASSETS -100.00% Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the "Act" or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act or pursuant to another exemption from registration).The market values of these securities total $6,380,740, which represents 4.10% of total net assets. (c) The prices for these securities were derived from an estimate of fair market value using methods approved by the Fund's Board of Trustees. These securities represent $1,806,750 or 1.16% of the Fund's net assets. The accompanying notes are an integral part of these Schedules of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Brandes Institutional Core Plus Fixed Income Fund Schedule of Investments December 31, 2010 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 10.10% Federal National Mortgage Association - 6.89% Pool #979639, 5.000%, 06/01/2023 Pool #889452, 5.500%, 05/01/2038 Fannie Mae Interest Only Strip - 0.66% 6.000%, 06/01/2036 Freddie Mac Mortgage - 2.55% Pool #3247, 6.500%, 01/15/2040 (d) TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $2,725,216) OTHER MORTGAGE RELATED SECURITIES - 17.02% Collateralized Mortgage Obligations - 2.52% Wells Fargo Mortgage Backed Securities Trust Series 2004-DD, 2.879%, 01/25/2035 Series 2006-AR14, 5.973%, 10/25/2036 Near Prime Mortgage - 10.51% Banc of America Funding Corp. Series 2006-H, 6.084%, 09/20/2046 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.871%, 10/25/2035 Bear Stearns Alt-A Trust Series 2004-11, 0.936%, 11/25/2034 Series 2005-7, 0.526%, 08/25/2035 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-HYB1, 4.076%, 03/20/2036 First Horizon Alternative Mortgage Securities Series 2004-FA2, 6.000%, 01/25/2035 Indymac Index Mortgage Loan Trust Series 2007-AR7, 4.895%, 06/25/2037 Merrill Lynch Mortgage Investors, Inc. Series 2005-A9, 2.700%, 12/25/2035 Opteum Mortgage Acceptance Corp. Series 2005-3, 0.619%, 07/25/2035 WaMu Mortgage Pass Through Certificates Series 2007-HY2, 6.613%, 11/25/2036 Wells Fargo Alternative Loan Trust Series 2007-PA5, 6.000%, 11/25/2022 Series 2007-PA5, 6.250%, 11/25/2037 Sub-Prime Mortgages - 3.99% Accredited Mortgage Loan Trust Series 2006-2, 0.479%, 09/25/2036 Countrywide Asset-Backed Certificates Series 2004-10, 1.311%, 12/25/2034 Home Equity Loan Trust Series 2007-FRE1, 0.444%, 04/25/2037 JP Morgan Mortgage Acquisition Corp. Series 2006-NC1, 0.431%, 04/25/2036 Park Place Securities, Inc. Series 2004-WWF1, 3.661%, 12/25/2034 4 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $4,180,621) US GOVERNMENTS - 15.54% Sovereign - 15.54% United States Treasury Note 3.375%, 11/30/2012 (e) 4.500%, 02/15/2016 3.375%, 11/15/2019 TOTAL US GOVERNMENTS (Cost $4,223,078) Shares Value COMMON STOCKS - 0.09% Commercial Services & Supplies - 0.03% Quad/Graphics, Inc. (a) Quebecor World (a)(c) – Paper & Forest Products - 0.06% AbitibiBowater, Inc. (a) Abitibi-Consolidated Co. of Canada (a)(c) – Semiconductors - 0.00% MagnaChip Semiconductor (a)(c) – TOTAL COMMON STOCKS (Cost $67,131) PREFERRED STOCKS - 0.06% Diversified Financial Services - 0.06% Ally Financial, Inc. 7.000% (b) 16 TOTAL PREFERRED STOCKS (Cost $0) Principal Amount Value ASSET BACKED SECURITIES - 0.94% Equipment - 0.24% Airplanes Pass Through Trust Series A-9, 0.807%, 03/15/2019 Student Loan - 0.70% SLM Student Loan Trust Series 2004-B, 0.867%, 03/15/2024 TOTAL ASSET BACKED SECURITIES (Cost $264,678) CORPORATE BONDS - 53.83% Advertising - 0.62% The Interpublic Group of Companies, Inc. 6.250%, 11/15/2014 Automobile Parts & Equipment - 0.24% American Axle & Manufacturing, Inc. 5.250%, 02/11/2014 Banks & Thrifts - 9.11% Ally Financial, Inc. 6.875%, 09/15/2011 7.500%, 12/31/2013 6.750%, 12/01/2014 8.000%, 12/31/2018 Banco Santander Chile 7.375%, 07/18/2012 Citigroup, Inc. 6.125%, 11/21/2017 6.875%, 03/05/2038 Fifth Third Bancorp 8.250%, 03/01/2038 JP Morgan Chase &Co. 7.900%, 04/30/2099 KeyCorp 6.500%, 05/14/2013 M&I Marshall & Ilsley Bank 5.000%, 01/17/2017 National CityCorp. 4.900%, 01/15/2015 Regions Financial Corp. 5.750%, 06/15/2015 The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Building Materials - 4.46% CRH America Corp. 6.000%, 09/30/2016 Masco Corp. 6.125%, 10/03/2016 Mohawk Industries,Inc. 6.875%, 01/15/2016 Owens Corning 6.500%, 12/01/2016 USGCorp. 6.300%, 11/15/2016 Chemicals - 1.32% The Dow Chemical Co. 8.550%, 05/15/2019 Containers & Packaging - 0.83% Sealed Air Corp. 7.875%, 06/15/2017 Diversified Financial Services - 4.77% American International Group, Inc. 6.400%, 12/15/2020 Countrywide Financial Corp. 5.800%, 06/07/2012 Ford Motor Credit Co. LLC 7.000%, 10/01/2013 International Lease Finance Corp. 6.625%, 11/15/2013 SLM Corp. 5.000%, 10/01/2013 Electric Utilities - 8.08% Ameren Corp. 8.875%, 05/15/2014 Arizona Public Service Co. 8.750%, 03/01/2019 Commonwealth Edison Co. 5.900%, 03/15/2036 EDP Finance BV 4.900%, 10/01/2019 (b) FirstEnergy Corp. 7.375%, 11/15/2031 Nisource Finance Corp. 5.250%, 09/15/2017 Oncor Electric Delivery Co. LLC 6.375%, 01/15/2015 7.000%, 09/01/2022 Energy - 1.56% Valero Energy Corp. 9.375%, 03/15/2019 Equipment - 0.15% Continental Airlines 2007-1 Class A Pass Through Trust Series 2007-1, 5.983%, 04/19/2022 FDIC Guaranteed - 5.72% Ally Financial, Inc. 2.200%, 12/19/2012 The Goldman Sachs Group, Inc. 3.250%, 06/15/2012 Wells Fargo & Co. 3.000%, 12/09/2011 Food, Beverage & Tobacco - 2.28% Altria Group, Inc. 9.700%, 11/10/2018 Chiquita Brands International,Inc. 7.500%, 11/01/2014 Smithfield Foods, Inc. 7.750%, 07/01/2017 Tyson Foods, Inc. 7.350%, 04/01/2016 Healthcare Products - 0.52% Boston Scientific Corp. 6.000%, 01/15/2020 Healthcare Services - 1.77% Tenet Healthcare Corp. 7.375%, 02/01/2013 Homebuilders - 3.36% CentexCorp. 6.500%, 05/01/2016 LennarCorp. 5.600%, 05/31/2015 Pulte Group, Inc. 5.200%, 02/15/2015 Toll Brothers Finance Corp. 5.150%, 05/15/2015 Insurance - 1.39% CNA Financial Corp. 7.350%, 11/15/2019 5.875%, 08/15/2020 Marsh & McLennan Cos, Inc. 5.750%, 09/15/2015 Leisure Time - 0.25% Royal Caribbean Cruises Ltd. 7.000%, 06/15/2013 Media - 0.97% The McGraw Hill Cos,Inc. 5.900%, 11/15/2017 Viacom, Inc. 6.250%, 04/30/2016 6.875%, 04/30/2036 Oil & Gas - 2.79% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Transocean, Inc. 5.250%, 03/15/2013 Pharmaceuticals - 0.37% Wyeth 5.500%, 02/01/2014 Retail - 0.68% Marks & Spencer Plc 7.125%, 12/01/2037 (b) Technology, Equipment & Services - 0.57% Unisys Corp. 12.500%, 01/15/2016 Telecommunications - 2.02% Telecom Italia Capital SA 6.999%, 06/04/2018 Verizon New York, Inc. 6.875%, 04/01/2012 TOTAL CORPORATE BONDS (Cost $13,121,677) Contracts Value WARRANTS - 0.00% Semiconductors - 0.00% MagnaChip Semiconductor Expiration Date: November 2014, Exercise Price: $1.97 (a)(c) $– TOTAL WARRANTS (Cost $8,748) $– Principal Amount Value SHORT TERM INVESTMENTS - 4.43% Government Agency - 2.49% Freddie Mac Discount Note 0.144%, 1/6/2011 (e) Repurchase Agreements - 1.94% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/10), due 1/3/2011, 0.01%, [Collateralized by $520,000 United States Treasury Bill, 4/30/2015, 2.500% (Market Value $539,781)] (proceeds $526,049) TOTAL SHORT TERM INVESTMENTS (Cost $1,201,036) Total Investments (Cost $25,792,185) - 102.01% Liabilities in Excess of Other Assets - (2.01%) TOTAL NET ASSETS -100.00% Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the "Act" or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act or pursuant to another exemption from registration).The market values of these securities total $455,265, which represents 1.68% of total net assets. (c) The prices for these securities were derived from an estimate of fair market value using methods approved by the Fund's Board of Trustees. These securities represent $0 or 0% of the Fund's net assets. (d) Security purchased on a delayed delivery or when-issued basis. Rate shown is as of issue date. (e) Security pledged as collateral for when-issue purchase commitments outstanding as of December 31, 2010. The accompanying notes are an integral part of these Schedules of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Brandes Institutional Global Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.65% Automobiles - 2.57% Honda Motor Co. Ltd. Toyota Motor Corp. Building Products - 0.44% Masco Corp. Chemicals - 2.01% Akzo Nobel NV The Dow Chemical Co. Commercial Banks - 9.01% BB&T Corp. Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares KeyCorp Mitsubishi UFJ Financial Group,Inc. Mizuho Financial Group, Inc. PNC Financial Services Group, Inc. Regions Financial Corp. Sumitomo Mitsui Financial Group, Inc. SunTrust Banks, Inc. Wells Fargo & Co. Communications Equipment - 3.78% Alcatel-Lucent SA (a) Motorola, Inc. (a) Nokia OYJ Telefonaktiebolaget LM Ericsson Computers & Peripherals - 2.68% Dell, Inc. (a) Western Digital Corp. (a) Diversified Financial Services - 3.39% Bank Of America Corp. Citigroup, Inc. (a) Diversified Telecommunication Services - 14.16% AT&T,Inc. Deutsche Telekom AG France Telecom SA Nippon Telegraph & Telephone Corp. Portugal Telecom SGPS SA Telecom Italia SpA Savings Shares Telefonica SA Telefonos de Mexico SAB de CV - ADR Verizon Communications, Inc. Electric Utilities - 0.48% Centrais Electricas Brasileiras SA - ADR Electronic Equipment, Instruments & Components - 2.65% FUJIFILM Holdings Corp. Tyco Electronics Ltd. Food & Staples Retailing - 9.57% Carrefour SA J. Sainsbury Plc Koninklijke Ahold NV Safeway, Inc. Seven & I Holdings Co. Ltd. SUPERVALU, Inc. The Kroger Co. Wm. Morrison Supermarkets Plc Food Products - 1.44% Unilever NV Health Care Equipment & Supplies - 1.33% Boston Scientific Corp. (a) Household Durables - 1.24% SonyCorp. Industrial Conglomerates - 1.74% General Electric Co. Insurance - 7.21% Aegon NV (a) Marsh & McLennan Companies, Inc. MS&AD Insurance Group Holdings NKSJ Holdings, Inc. (a) Swiss Reinsurance Co. Ltd. Tokio Marine Holdings,Inc. Multiline Retail - 0.98% Marks & Spencer Group Plc Office Electronics - 2.72% Canon, Inc. Xerox Corp. Oil, Gas & Consumable Fuels - 10.61% BP Plc Chesapeake Energy Corp. Chevron Corp. ENI SpA Total SA Valero Energy Corp. Pharmaceuticals - 11.74% Astellas Pharma, Inc. AstraZeneca Plc Daiichi Sankyo Co. Ltd. Eli Lilly & Co. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi-Aventis SA Takeda Pharmaceutical Co. Ltd. Semiconductors & Semiconductor Equipment - 4.09% Intel Corp. STMicroelectronics NV Texas Instruments, Inc. Software - 2.15% Microsoft Corp. Specialty Retail - 1.66% Lowes Cos, Inc. TOTAL COMMON STOCKS (Cost $37,164,676) Principal Amount Value SHORT TERM INVESTMENTS - 2.06% Repurchase Agreements - 2.06% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/2010), due 1/3/2011, 0.01%, [Collateralized by $850,000 United States Treasury Bill, 4/30/2015, 2.500% (Market Value $882,335)] (proceeds TOTAL SHORT TERM INVESTMENTS (Cost $863,303) Total Investments (Cost $38,027,979) - 99.71% Other Assets in Excess of Liabilites - 0.29% TOTAL NET ASSETS -100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The accompanying notes are an integral part of these Schedules of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Brandes Investment Trust Notes to Schedule of Investments Decmber 31, 2010 (Unaudited) 1) Federal Tax Information The cost basis of investments for federal income tax purposes at December 31, 2010 for the Brandes Institutional Global Equity Fund, ("Global Fund"), Brandes Institutional International Equity Fund ("International Fund"),Brandes Institutional Core Plus Fixed Income Fund ("Core Plus Fund"), and Separately Managed Account Reserve Trust ("SMART Fund") (collectively the "Funds"), were as follows*: Global Fund International Fund Core Plus Fund SMART Fund Cost of Investments $ 38,027,979 $ 842,553,102 $ 160,348,814 Gross unrealized appreciation $ 76,094,289 $ 12,285,476 Gross unrealized depreciation (18,119,695) Net unrealized appreciation/(depreciation) $ (5,834,219) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 2) Significant Accounting Policies A. Fair Value Measurements The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund's investments.These inputs are summarized in the following three broad categories: • Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Funds have access at the date of measurement. • Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Funds' own assumptions that market participants would use to price the asset or liability based on the best available information. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy noted above.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. In January 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update "Improving Disclosures about Fair Value Measurements" that requires additional disclosures regarding fair value measurements.Certain required disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.Management is currently evaluating the impact it will have on the Funds' financial statement disclosures. The following is a summary of the inputs used, as of December 31 2010, involving the Funds' assets carried at value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. There were no significant transfers in or out of Levels 1 and 2. Description Level 1 Level 2 Level 3 Total Investments in Securities Global Fund Equities Consumer Discretionary $- Consumer Staples - Energy - Financials - Health Care - Industrials - - Information Technology - Materials - Telecommunication Services - Utilities - - Total Equities - Repurchase Agreements - - Total Investments in Securities $- International Fund Equities Consumer Discretionary $- $- Consumer Staples - - Energy - Financials - Health Care - - Industrials - - Information Technology - Materials - Telecommunication Services - Utilities - - Total Equities - Repurchase Agreements - - Total Investments in Securities $- $ 773,594,797 Core Plus Fund Equities* $- $- Asset Backed Securities - - Corporate Bonds Government Securities - - Mortgage Backed Securities - - Short Term Investments - Repurchase Agreements - - Total Investments in Securities $- SMART Fund Equities* $- $- Asset Backed Securities - Corporate Bonds - - Government Securities - - Mortgage Backed Securities - - Repurchase Agreements - - Total Investments in Securities $ 154,514,595 *See the Schedule of Investments for the equity investments detailed by industry classification. Below is a reconciliation that details the activity of securities in Level 3 during the period of October 1, 2010 to December 31, 2010: Core Plus Fund SMART Fund Beginning Balance - October 1, 2010 Net purchases/(sales) - Transfers in/(out) of level 3 - - Total realized and unrealized gains/(losses) Accrued accretion/(amortization) Ending Balance - December 31, 2010 $- B. Security Valuation The Funds use a third party fair valuation service to adjust the prices of foreign securities held by each Fund that are traded on foreign exchanges in order to reflect the price impacts of events occurring after the close of such foreign exchanges that may affect the values of such securities.As of December 31, 2010, the International Equity Fund and Global Equity Fund had securities with market values of $690,476,066 and $21,667,331, that represents 88.45% and 51.62% of each Fund's net assets, respectively, that were fair valued using this third party valuation service. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Brandes Investment Trust By (Signature and Title) /s/ Debra McGinty-Poteet Debra McGinty-Poteet, President Date 3/1/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Debra McGinty-Poteet Debra McGinty-Poteet, President Date3/1/2011 By (Signature and Title)* /s/ Gary Iwamura Gary Iwamura, Treasurer Date3/1/2011 * Print the name and title of each signing officer under his or her signature.
